--------------------------------------------------------------------------------

Exhibit 10.1

 
EXECUTION VERSION
 
EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of March 30, 2018 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has informed the Administrative Agent and Lenders that
it intends to obtain (i) a new asset-based credit facility and (ii) a new term
loan facility and use the proceeds of such new facilities to repay in full all
Obligations under the Loan Documents.


C.          The Borrower has requested that the Lenders make certain amendments
to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of the date hereof, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document; and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.

--------------------------------------------------------------------------------



3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) April 30, 2018 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined below), or as the same may be restated as deemed
necessary by its auditors, can be relied upon, notice of which shall be provided
to the Administrative Agent promptly and in any event within one (1) Business
Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to April 30, 2018, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors); consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes; (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business; and (iii) advances
to the Borrower’s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


“Audit Events” shall mean those certain events and potential events described on
Annex A hereto.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by (i)
deleting the definition of “Savannah Property” in its entirety and (ii) deleting
the following definitions in their entirety and substituting the following
therefor:
“Disbursement Budget” means that certain budget of monthly aggregate
Disbursements for the months of December, January, February and March 2018
delivered prior to the Seventh Amendment Effective Date and for the month of
April 2018 delivered prior to the Eighth Amendment Effective Date, in each case,
prepared by the Borrower and approved by the Borrower Financial Advisor.


“Interest Payment Date” means, as to any Loan, the last Business Day of each
calendar month and the Maturity Date.


“Sale or Financing Transaction” means (i) any Disposition by any Loan Party or
Subsidiary of any parcel of real property, (ii) any single Disposition or series
of related Dispositions by any Loan Party or Subsidiary of any other asset, or
combination of assets constituting Collateral, with a fair market value greater
than $50,000 in the aggregate (excluding the use of cash in the ordinary course
of business) or (iii) incurrence by any Loan Party or Subsidiary of any
Indebtedness that is secured by a Lien on any parcel of real property.
2

--------------------------------------------------------------------------------



“Total Assets” means, with respect to Borrower and U.S. Guarantors that have
granted Collateral to the Administrative Agent on a consolidated basis for any
period, the sum of (i) the net book value of accounts receivable less than 90
days past due, plus (ii) 70% of the net book value of tractors and trailers
constituting part of the Collateral not subject to any Lien (other than Liens in
favor of Administrative Agent) plus (iii) up to $85,000,000 of the appraised
value of real property assets constituting part of the Collateral not subject to
any Lien (other than Liens in favor of Administrative Agent and Liens permitted
under Section 7.01(c), (d) or (g)).


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Eighth Amendment Effective Date” means March 30, 2018.
“Excluded Obligations” means those certain obligations of the Loan Parties
identified by the Loan Parties in writing to the satisfaction of the
Administrative Agent and the Lenders prior to the Eighth Amendment Effective
Date.
(c)          Section 2.02(f) of the Credit Agreement is hereby amended by
deleting the last sentence thereof and replacing with the following two
sentences:
In the event that any Loan Party or Subsidiary consummates any Sale or Financing
Transaction other than a Sale or Financing Transaction with respect to any
parcel of real property located in Canada, the Maximum Outstanding Amount and
the Maximum Borrowing Amount shall each be reduced by an amount equal to the
aggregate amount of cash proceeds (net of any commissions and other reasonable
and customary transaction costs incurred by such Loan Party in connection with
such transaction) received by the Administrative Agent in connection with such
Sale or Financing Transaction, rounded down to the nearest whole multiple of
$10,000.  In the event that any Loan Party or Subsidiary consummates any Sale or
Financing Transaction with respect to any parcel of real property located in
Canada, the Maximum Outstanding Amount and the Maximum Borrowing Amount shall
each be reduced by an amount equal to the amount by which, if any the aggregate
amount of cash proceeds (net of any commissions and other reasonable and
customary transaction costs incurred by such Loan Party in connection with such
transaction) received by such Loan Party or Subsidiary in connection with all
such Sale or Financing Transactions consummated after the Fifth Amendment
Effective Date, rounded down to the nearest whole multiple of $100,000, exceeds
$25,000,000.
(d)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week to
(b) Total Outstandings is less than (i) 1.05 to 1.0 at any time on or prior to
April 30, 2018 or (ii) 1.85 to 1.0 at any time after April 30, 2018, the
Borrower shall on the next Business Day prepay Loans and/or Cash Collateralize
the Dollar Equivalent of the L/C Obligations in the aggregate amount necessary
to reduce the Total Outstandings to an amount that would comply with the
applicable foregoing ratio, without a corresponding reduction of the Aggregate
Commitments, the Maximum Outstanding Amount or the Maximum Borrowing Amount.
3

--------------------------------------------------------------------------------

(e)          Section 2.05(g) of the Credit Agreement is hereby amended and
restated to read as follows:
(g)          Upon the consummation of any Sale or Financing Transaction
permitted under Section 7.16, the Borrower shall on the next Business Day prepay
Loans and/or Cash Collateralize the Dollar Equivalent of the L/C Obligations in
an amount equal to the amount of cash proceeds (net of any commissions and other
reasonable and customary transaction costs incurred by any Loan Party or
Subsidiary in connection with such Sale or Financing Transaction) received by
the applicable Loan Party or Subsidiary in connection with such Sale or
Financing Transaction, without a corresponding reduction of the Aggregate
Commitments but with a corresponding reduction of the Maximum Outstanding Amount
and the Maximum Borrowing Amount as provided in Section 2.02(f).
(f)          Section 2.09(b) of the Credit Agreement is hereby amended by
replacing the reference therein to “March 31, 2018” with a reference to “April
30, 2018”.
(g)          Section 4.02(f) of the Credit Agreement is hereby amended by
replacing each occurrence of the date “March 31, 2018” in such section with the
date “April 30, 2018”.
(h)          Section 6.02 of the Credit Agreement is hereby amended (i) by
deleting the word “and” from the end of clause (w) of such section, (ii)
replacing the period at the end of clause (x) of such section with a semicolon
and (iii) adding the following new clauses (y) and (z) to such section:
(y)          on or before April 13, 2018, (i) a plan developed in consultation
with the Borrower Financial Advisor with respect to a process to pursue one or
more prospective transactions that would enable the Borrower to repay in full
all Obligations under the Loan Documents, including proposed milestones that are
specific, measurable and time-bound with respect to such process and (ii) a
report setting forth (x) monthly financial statements (including balance sheet,
income statement and statement of cash flows) for the months ended January 31,
2018 and February 28, 2018 and (y) revised forecasted financial statements
(including balance sheet, income statement and statement of cash flows) for
fiscal year 2018 on a monthly basis commencing with the month ending March 31,
2018; and
(z)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, a report identifying (i) any individual Disbursements in excess
of $100,000 projected to be made during the following three calendar weeks and
(ii) any individual Disbursements made during the preceding calendar week that
exceeded $100,000.
(i)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Financial Covenants.
(a)          Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end, commencing with the fiscal quarter
ending June 30, 2018.
4

--------------------------------------------------------------------------------

(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end, commencing with the fiscal quarter ending June 30, 2018.
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 1.05 to 1.0 as of the last Business Day of any calendar week
ending on or prior to April 30, 2018 and (ii) 1.85 to 1.0 as of the last
Business Day of any calendar week ending after April 30, 2018.
(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed (i) $116,000,000 for the period
beginning December 31, 2017 and ending February 3, 2018; (ii) $85,000,000 for
the period beginning February 4, 2018 and ending March 3, 2018; (iii)
$74,000,000 for the period beginning March 4, 2018 and ending March 31, 2018
(excluding Disbursements made to pay fees to the Lenders); and (iv) $83,500,000
for the period beginning April 1, 2018 and ending April 28, 2018.  To the extent
that (x) $108,000,000 exceeds the actual Disbursements of the Loan Parties for
the period beginning November 26, 2017 and ending December 30, 2017 or (y) the
amount of Disbursements permitted with respect to any period set forth above
exceeds the actual Disbursements of the Loan Parties for such period, such
excess shall be added to the amount of Disbursements permitted with respect to
the immediately succeeding period.
(e)          [Reserved.]
(f)          Adjusted EBITDAR.  Maintain Adjusted EBITDAR, on a trailing twelve
month basis, not less than (i) $68,000,000 for the twelve-month period ending
December 31, 2017, (ii) $69,000,000 for the twelve-month period ending January
31, 2018; (iii) $66,500,000 for the twelve-month period ending February 28,
2018; and (iv) $67,000,000 for the twelve-month period ending March 31, 2018.
(j)          Section 6.17 of the Credit Agreement is hereby amended by replacing
the date “February 28, 2018” in such section (as such date has been extended
from time to time prior to the date hereof) with the date “April 30, 2018”.
(k)          Section 7.16 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
7.16          Sale or Financing Transactions.  Consummate, or agree to
consummate, any Sale or Financing Transaction, other than any parcel of real
property located in Canada, without (i) obtaining the prior written consent of
the Required Lenders and (ii) complying with the requirements of Section
2.05(g).
(l)          Section 8.01(e)(i) of the Credit Agreement is hereby amended by (1)
deleting the words “or, to the extent constituting Indebtedness, the
Indebtedness under the purchase agreement for the Savannah Property, in each
case” from such section and (2) replacing the words “and (z) Indebtedness under
Swap Contracts” in such section with the following words: “, (z) Indebtedness
under Swap Contracts and (zz) Indebtedness in respect of any Excluded Obligation
so long as the applicable holder of such Excluded Obligation does not take any
action against the applicable Loan Party that could reasonably be expected to
have (i) a material adverse effect upon the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of Borrower or Borrower and its Subsidiaries taken as a whole or (ii)
a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party”.
5

--------------------------------------------------------------------------------

5.          Accrued Fees.  The Loan Parties hereby acknowledge and agree that,
as of the date hereof, the following fees incurred prior to the date hereof
constitute valid and subsisting obligations of the Loan Parties to the Lenders
and are not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind:


(a)          $1,697,250 in respect of the remainder of the “Amendment Fee” that
was incurred on the Fifth Amendment Effective Date (the “Fifth Amendment Fee”);


(b)          $163,100 in respect of the “Extension Fees” that were incurred in
connection with the letter agreement dated as of July 31, 2017 between the
Borrower and the Administrative Agent (the “July Extension Fee”);


(c)          $221,300 in respect of the “Extension Fee” that was incurred on the
Sixth Amendment Effective Date (the “September Extension Fee”);


(d)          $553,250 in respect of the “Sixth Amendment Fee” that was incurred
on the Sixth Amendment Effective Date (the “Sixth Amendment Fee”); and


(e)          $5,950,000 in respect of the “Seventh Amendment Fee” that was
incurred pursuant to the Seventh Amendment to Amendment and Restated Credit
Agreement dated as of the Seventh Amendment Effective Date (the “Seventh
Amendment Fee”), which amount, when paid, shall constitute payment in full of
the Seventh Amendment Fee.


Each of the Lenders and Loan Parties hereby agrees that, notwithstanding
anything to the contrary set forth in any Loan Document, (i) the Fifth Amendment
Fee, July Extension Fee, September Extension Fee, and Sixth Amendment Fee
(collectively, the “Closing Date Fees”) shall be due and payable as of the
Eighth Amendment Effective Date; and (ii) the Seventh Amendment Fee shall be due
and payable upon the earliest to occur of April 30, 2018, acceleration of any
Obligations under the Loan Documents or repayment in full of the Obligations
under the Loan Documents (other than L/C Obligations and any other contingent
Obligations which, by their express terms, survive termination of the Loan
Documents).


6.          Eighth Amendment Fee.  In consideration of the Lenders’ agreements
set forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Lender according to its Applicable Percentage, an amendment fee
(the “Eighth Amendment Fee”) in an amount equal to 1.20% of the Maximum
Outstanding Amount as of the Eighth Amendment Effective Date, which fee shall be
fully-earned and non-refundable as of the date hereof.  The Eighth Amendment Fee
shall be due and payable upon the earliest to occur of April 30, 2018,
acceleration of any Obligations under the Loan Documents or repayment in full of
the Obligations under the Loan Documents (other than L/C Obligations and any
other contingent Obligations which, by their express terms, survive termination
of the Loan Documents).


7.          Eminent Domain Action.  The Lenders hereby authorize and direct the
Administrative Agent to execute and deliver to the Loan Parties (a) a consent
stating that the Administrative Agent, as the holder of a Deed of Trust
encumbering that certain parcel of real property located at 5417 US Hwy 301
South, Hope Mills, NC 28348 (the “Hope Mills Property”), does not oppose the
eminent domain civil action filed by the Department of Transportation against
Taylor Express, Inc., et. al., in the General Courts of Justice, Superior Court
Division, Cumberland County, North Carolina, File No. 17 CV 9191 (the “Eminent
Domain Action”) and (b) the Application for Disbursement of Deposit that the
Loan Parties have requested from the Administrative Agent concerning the
proposed distribution of a deposit in the amount of $39,425 to the applicable
Loan Parties with respect to the Eminent Domain Action.
6

--------------------------------------------------------------------------------



8.          Letters of Credit.  Each of the Lenders hereby requests and
authorizes the L/C Issuer to, upon the request of the Borrower, (i) extend the
expiry date of any Letter of Credit that has been issued under the Credit
Agreement to an expiry date that is later than the Maturity Date notwithstanding
the limitations set forth in Section 2.03(b)(iv) of the Credit Agreement and
(ii) issue any Letter of Credit under the Credit Agreement with an expiry date
that is later than the Maturity Date notwithstanding the limitations set forth
in Section 2.03(a)(ii)(B) of the Credit Agreement; provided that (1) the expiry
date of any such Letter of Credit shall not be later December 12, 2019 and (2)
all other limitations and other provisions in the Credit Agreement with respect
to the issuance and extension of Letters of Credit shall remain applicable. 
Each of the Lenders hereby acknowledges and agrees that the Lenders’ obligations
under Section 2.03 of the Credit Agreement shall continue and remain in full
force and effect with respect to each such Letter of Credit.  Each of the Loan
Parties hereby acknowledges and agrees that upon the earlier of (a) the Maturity
Date and (b) repayment in full of all Obligations (other than L/C Obligations
and any other contingent Obligations which, by their express terms, survive
termination of the Loan Documents), the Loan Parties will either (i) Cash
Collateralize the Obligations at 105% of the Dollar Equivalent of the L/C
Obligations or (ii) obtain replacement letters of credit, or take such other
actions, that would permit the termination of the L/C Obligations in a manner
satisfactory to the L/C Issuer, the Administrative Agent and each Lender.


9.          Reporting.  For the avoidance of doubt, the Loan Parties shall
deliver a Compliance Certificate and all other financial reports with respect to
the fiscal quarter ending March 31, 2018 as and when required under the Credit
Agreement notwithstanding the absence of financial covenants with respect to
such fiscal quarter.


10.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, each Lender and the
Administrative Agent;


(b)          receipt by the Administrative Agent of an updated budget of monthly
aggregate Disbursements for the month of April 2018 prepared by the Borrower,
approved by the Borrower Financial Advisor and in form and substance reasonably
acceptable to the Lenders;


(c)          receipt by the Administrative Agent of payment in respect of all
Closing Date Fees;


(d)          receipt of the Administrative Agent of counterparts of the Second
Amendment to Security and Pledge Agreement in the form attached hereto as Annex
B duly executed by the Borrower and each U.S. Guarantor;


(e)          receipt of the Administrative Agent of a letter from the Borrower
identifying the Excluded Obligations to the satisfaction of the Lenders;


(f)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof;
7

--------------------------------------------------------------------------------



(g)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment;


(h)          receipt by the Administrative Agent of reimbursement from the
Borrower for all reasonable and documented fees and costs (including without
limitation (A) all costs incurred in connection with appraisals and perfection
of Liens on Vehicles and (B) to the extent invoiced to the Borrower at least one
Business Day prior to the Eighth Amendment Effective Date, reasonable fees and
costs of (i) counsel to the Administrative Agent and (ii) the Agent Financial
Advisor) incurred in connection with the Loan Documents through the Eighth
Amendment Effective Date; and


(i)          receipt by each Lender of reimbursement from the Borrower for all
reasonable fees and costs of counsel to such Lender incurred in connection with
the Loan Documents through the Eighth Amendment Effective Date to the extent
invoiced to the Borrower at least one Business Day prior to the Eighth Amendment
Effective Date.


11.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.


12.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity or other Person within the Lender Group.


13.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
8

--------------------------------------------------------------------------------



14.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Eighth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.


15.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


16.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


17.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
18.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 


CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


GUARANTORS:
A&S SERVICES GROUP, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
AQ, LLC
 
(f/k/a AMERICAN QUALITY, LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary





CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


GUARANTORS:
BUCKLER TRANSPORT, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer



CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


GUARANTORS:
HOME MANAGEMENT PROS LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
PRO TECH, LLC
 
(f/k/a PROSAIR TECHNOLOGIES, LLC)
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
QUALITY COMPANIES LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
     



CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


GUARANTORS:
THE AMERICAN FRANCHISING GROUP LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
A&S REAL ESTATE HOLDINGS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY BUSINESS SERVICES, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


GUARANTORS:
VORBAS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
       
By:
J. David Buckler, Inc., its general partner
       
By:
/s/ Thomas S. Albrecht
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Kristine Netjes
 
Name:
Kristine Netjes
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ John F. Kendrick
 
Name:
John F. Kendrick
 
Title:
Vice President

 
CELADON GROUP, INC.
EIGHTH AMENDMENT

--------------------------------------------------------------------------------

 
Annex A
Audit Events


“Audit Events” shall include the following:


(1) On April 25, 2017, BKD, LLP (“BKD”), the independent auditors for the
Borrower, informed the chair of the Audit Committee of the Borrower’s Board of
Directors (the “Audit Committee”) that it was withdrawing its reports on the
June 30, 2016, September 30, 2016, and December 31, 2016 financial statements of
the Borrower, and that those reports should no longer be relied upon due to
additional information that BKD received relating to transactions involving
revenue equipment held for sale that came to BKD’s attention subsequent to BKD’s
issuance of its audit report on the Borrower’s June 30, 2016 financial
statements and after the issuance of BKD’s review reports on the Borrower’s
September 30, 2016 and December 31, 2016 interim financial statements.  BKD
further advised the Borrower that this additional information was not known to
it at the time these reports were issued, and that in accordance with PCAOB
Auditing Standard 2905, BKD had performed procedures to evaluate this
information, including requesting explanations and supporting documentation from
the Borrower’s management.  Based on the results of BKD’s procedures, BKD
advised the Borrower that BKD was unable to obtain sufficient appropriate audit
evidence to provide a reasonable basis to support its previously issued reports
for the periods indicated above.  The Audit Committee has discussed these
matters with BKD. The Borrower has provided Administrative Agent with a true,
correct, and complete copy of BKD’s letter regarding the foregoing.


(2) The expected restatement of financial statements for Borrower’s 2014, 2015,
and 2016 fiscal years (and any prior years), to reflect changes relating to one
or more of the following: (i) carrying values of equipment held for sale; (ii)
equipment sale transactions with Element Financial Corp. and its affiliates;
(iii) the reclassification of certain equipment leases from operating leases to
capital leases; (iv) the Borrower’s investment in 19th Capital Group, LLC; (v)
changes in historical amounts, that were originally based on estimates, in order
to reflect differences in actual results experienced, including, without
limitation, depreciation policies applicable to tractors and trailers, reserves
applicable to claims and accounts receivable, foreign currency gains and losses,
and the Borrower’s deferred income tax liability; (vi) other items identified in
connection with the restatement process; and (vii) carryforward impacts of all
of the foregoing changes into unreported periods.



--------------------------------------------------------------------------------

Annex B
Form of
Second Amendment to Security and Pledge Agreement

(attached)
 

--------------------------------------------------------------------------------

SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT
THIS SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT (this “Amendment”), dated
as of March 30, 2018, is entered into among CELADON GROUP, INC., a Delaware
Corporation  (the “Borrower”), the other parties identified as “Grantors” on the
signature pages hereto (together with the Borrower, each individually a
“Grantor”, and collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Security Agreement referenced below).


RECITALS


WHEREAS, the parties hereto entered into a certain Security and Pledge
Agreement, dated as of December 12, 2014 (as amended, modified, extended,
restated, renewed, replaced, or supplemented from time to time, the “Security
Agreement”).


WHEREAS, the parties hereto desire to amend the Security Agreement, all as
herein provided.
NOW, THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Security Agreement shall be, and it hereby
is, amended as provided herein and the parties further agree as follows:
Part I.  Amendatory Provisions
For the express purpose of granting to the Administrative Agent, for the benefit
of the Secured Parties, a continuing security interest in any and all right,
title and interest of each Grantor in and to certain Commercial Tort Claims, the
Security Agreement is hereby amended by substituting Schedule 3(k) (Commercial
Tort Claims) hereto in lieu of the existing Schedule 3(k); and, to the extent
not otherwise effectively granted by this Amendment and the Security Agreement,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to the
commercial tort claims described in Schedule 3(k), whether now owned or existing
or owned, acquired, or arising hereafter, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations. For the avoidance of doubt,
the foregoing does not constitute any representation or warranty under Section
3(k) of the Security Agreement as to whether such commercial tort claims were in
existence as of the Closing Date.
Part II.  Continuing Effect
All other terms, conditions, provisions, representations and warranties set
forth in the Security Agreement not specifically modified hereby shall remain
unchanged and shall continue in full force and effect.  This Amendment shall,
wherever possible, be construed in a manner consistent with the Security
Agreement; provided, however, in the event of any irreconcilable inconsistency
between the terms of this Amendment and the terms of the Security Agreement, the
terms of this Amendment shall control.  Capitalized terms used herein and not
herein defined shall have the meaning ascribed thereto in the Security
Agreement.
Part III.  Waiver
No provision hereof shall constitute a waiver of any of the terms or conditions
of the Security Agreement other than those terms or conditions expressly amended
herein. Each Grantor hereby represents, warrants, covenants and agrees that
there exist no offsets, counterclaims or defenses to payment or performance of
the obligations set forth in the Security Agreement and, in consideration
hereof, expressly waives any and all such offsets, counterclaims and defenses
arising out of any alleged acts, transactions or omissions on the part of the
Administrative Agent or the Secured Parties on or prior to the date hereof.
Part IV.  Counterparts
This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same agreement.  Delivery of an executed counterpart signature page of this
Amendment by telefacsimile or other electronic method of transmission shall have
the same force and delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart of this Amendment, but the failure to do so shall
not affect the validity, enforceability, and binding effect of this Amendment.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







--------------------------------------------------------------------------------


In Witness Whereof, each of the parties hereto has caused a counterpart of this
Second Amendment to Security and Pledge Agreement to be duly executed and
delivered as of the date first above written.


GRANTORS:
CELADON GROUP, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON TRUCKING SERVICES, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------


 
GRANTORS:
A&S SERVICES GROUP, LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
OSBORN TRANSPORTATION, INC.
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
AQ, LLC
 
(f/k/a AMERICAN QUALITY, LLC)
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
BEE LINE, INC.
       
By:
   
Name:
Chase Welsh
 
Title:
Secretary

 
CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------


GRANTORS:
BUCKLER TRANSPORT, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
CELADON DRIVING ACADEMY, LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON REALTY, LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
HOME MANAGEMENT PROS LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
PRO TECH, LLC
 
(f/k/a PROSAIR TECHNOLOGIES, LLC)
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
     





CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------





GRANTORS:
THE QUALITY COMPANIES LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
TAYLOR EXPRESS, INC.
       
By:
   
Name:
Chase Welsh
 
Title:
Secretary
             
THE AMERICAN FRANCHISING GROUP LLC
       
By:
   
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
A&S REAL ESTATE HOLDINGS, LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER LOGISTICS, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
HUNT VALLEY EQUIPMENT CO., LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
J. DAVID BUCKLER, INC.
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
     



 
CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------



 
GRANTORS:
QUALITY BUSINESS SERVICES, LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
VORBAS, LLC
       
By:
 
 
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
A&S KINARD LOGISTICS, LLC
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer
             
BUCKLER DISTRIBUTION CENTER, L.P.
       
By:
J. David Buckler, Inc., its general partner
       
By:
   
Name:
Thomas S. Albrecht
 
Title:
Chief Financial Officer

 
 
CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------







 
Acknowledged and accepted:
         
BANK OF AMERICA, N.A., as Administrative
Agent
               
By:
     
Name:
   
Title:
 





CELADON GROUP, INC.
SECOND AMENDMENT TO SECURITY AND PLEDGE AGREEMENT

--------------------------------------------------------------------------------

Schedule 3(k)


Commercial Tort Claims


Any and all Commercial Tort Claims held or maintained by any of the Grantors
arising as a result of, or in connection with, (i) the withdrawal of the
independent auditor’s reports with respect to the June 30, 2016, September 30,
2016, and December 31, 2016 financial statements of Celadon Group, Inc., (ii)
the expected or actual restatement of Celadon Group, Inc.’s financial statement
for the 2014, 2015 and/or 2016 fiscal years, and/or (iii) any circumstances
giving rise to such withdrawal and/or restatement.
 
Back to Form 8-K [form8k.htm]